--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (the “Agreement”) is dated as of the 1st day of
November, 2009 (the “Effective Date”).

BETWEEN:

> > > > CALECO PHARMA INC., a Nevada corporation having an address at Suite 410
> > > > – 103 East Holly Street, National Bank Building, Bellingham, WA 98225.
> > > > 
> > > > (the “Licensor”)

OF THE FIRST PART

AND:

> > > > CALECO PHARMA EUROPE, S.L., a Spanish corporation having an address at
> > > > Bori I Fontesta No 19, 5o, 1a, Barcelona, Spain 08016.
> > > > 
> > > > (the “Licensee”)

OF THE SECOND PART

WHEREAS:

A.          The Licensor has developed or is in the process of developing the
products set out in the attached Schedule “A” as Food Supplements, Hair and
Dermatological Products, Energy Drinks and Chewing Gum (the “Products”);

B.          The Licensee desires to secure the license, right and permission to
market, distribute and sell the Products in the Territory (as defined below);
and

C.          The Licensor is willing to license the Products to the Licensee for
such development and use, upon the terms and subject to the conditions set forth
in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements contained herein, the parties hereto agree as follows:

1.          DEFINITIONS

In this Agreement, the following words and phrases shall have the following
meanings:

“Affiliate” means any company, corporation, partnership, limited liability
company, trust or other business entity that directly or indirectly controls, is
controlled by, or is under common control with a designated person or entity,
and for such purpose “control” shall mean the possession, direct or indirect, of
the power to direct or cause the direction of management and policies of the
entity, whether through the ownership of voting securities, by contract or
otherwise;

“Development Plan” means a plan setting out the activities to be undertaken by
the Licensee in connection with the marketing, distribution and sale of the
Products in the Territory. Attached as Schedule “C” is a preliminary outline of
the initial Development Plan;

--------------------------------------------------------------------------------

-2-

“Exclusive License” has the meaning set forth in Section 2.1 of this Agreement;

“First Commercial Sale” means the initial sale by or on behalf of the Licensee
of the Products to a third party;

“Gross Sales” means the gross amounts invoiced by the Licensee, its Affiliates
and its respective sublicensees for sales of the Products to third parties that
are not sublicensees of the selling party (unless such sublicense is the end
user of such Products, in which case the amount billed therefore shall be deemed
to be the amount that would be billed to a third party end user in an arms
length transaction); At the end of the year a reconciliation will be made based
on any possible rebate or discount made, always justified on a former agreement.

“Improvement” means any modification or variant of the Products, whether
patentable or not, which, if manufactured, used, or sold, would fall within the
scope of the Products;

“Intellectual Property” means all copyrights, patent rights, trade secret
rights, trade names, trademark rights, process information, technical
information, designs, drawings, inventions and all other intellectual and
industrial property rights of any sort related to or associated with the
Products;

“Know-how” means all know-how, knowledge, expertise, inventions, works of
authorship, prototypes, technology, information, know-how, materials and tools
relating thereto or to the design, development, manufacture, use and commercial
application of the Products;

“Products” means those products set out in Schedule “A” of this Agreement. The
Licensee acknowledges that the formulations of the Products are derived from the
Licensor’s Technology, including the Licensor’s patent applications and European
Drug Master File Applications as set out in Schedule “B”;

“Reporting Quarter” means each respective period of three (3) consecutive months
ending on January 31, April 30, July 31 and October 31;

“Royalty” has the meaning set forth in Section 3.1 of this Agreement;

“Securities Act” means the United States Securities Act of 1933;

“Technology” means the technology utilized by the Products developed by the
Licensor including all Improvements related thereto, and all related trademarks,
copyrights, and the Licensor’s patent applications and European Drug Master File
Applications as set out in Schedule “B”;

“Territory” means all countries located in the European continent, including but
not limited to the following countries: Albania, Germany, Andorra, Armenia,
Austria, Azerbaijan, Belarus, Belgium, Bosnia and Herzegovina, Bulgaria,
Croatia, Cyprus, Vatican City, Denmark, Slovakia, Slovenia, Spain, Estonia,
Finland, France, Georgia, Greece, Hungary, Iceland, Ireland, Italy, Kazajistán,
Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Moldova, Monaco,
Montenegro, Norway, Netherlands, Poland, Portugal, United Kingdom, Czech
Republic, Republic Of Macedonia, Romania, Russia, San Marino, Serbia, Sweden,
Switzerland, Turkey and Ukraine.

--------------------------------------------------------------------------------

-3-

2.          GRANT OF EXCLUSIVE LICENSE

2.1        The Licensor grants to the Licensee the exclusive right and license
to enjoy, commercialize and exploit, use and sell the Products throughout the
Territory.

2.2        In consideration of the grant of the Exclusive License, the Licensee
agrees to:

  (a)

issue to the Licensor such number of shares of the Licensee that shall equal ten
percent (10%) of the issued and outstanding shares of the Licensee (the
“Shares”), within 30 days following the date of execution of this Agreement. The
Licensee acknowledges that it has an issued and outstanding share capital of
3,340 Euros and has no options or warrants to acquire shares issued and
outstanding; and

        (b)

pay the royalty set out in Article 3.

2.3        The Licensee shall not issue any additional shares of any class or
rights to acquire shares of any class except as follows:

  (a)

If the Licensee offers to issue additional shares and the Licensee’s outstanding
share capital is 1,000,000 Euros or less, the Licensee shall issue to the
Licensor, for no additional consideration, the same class of shares to the
Licensor and such number of shares equal to ten percent (10%) of the issued
shares following their issuance.

        (b)

If the Licensee offers to issue additional shares and the Licensee’s share
capital is above 1,000,000 Euros at the time of the issuance, the Licensee shall
grant the Licensor a right to purchase, for the same price and on the same
terms, the same class of shares offered and such number of shares equal to ten
percent (10%) of the issued shares following their issuance.

2.4        The Licensee or the shareholders of the Licensee shall subscribe for
1,000,000 shares of the Licensor’s common stock at a price of $0.10 per share.
The parties acknowledge that the shares are “restricted securities” within the
meaning of the Securities Act and will be issued to non-U.S. persons in
accordance with Regulation S of the Securities Act.

2.5        The Licensor will not have any right to sell or distribute the
Products in the Territory, including any new products derived from the plant
extracts of Calendula Officinalis L., Agrimonia Eupatolia L. and Lamium Album
L., as long as the present contract is valid and all the terms and conditions
are being respected.

3.          ROYALTY

3.1        The Licensee shall pay to the Licensor a royalty (the “Royalty”) on
the sale of the Products by the Licensee equal to 5% of the Gross Sales.

3.2        The Royalty shall be calculated and reported for each Reporting
Quarter, commencing on January 31, 2010. For each Reporting Quarter, whether or
not a payment is due for such reporting period, reports shall be provided to the
Licensor fifteen (15) days after the end of each Reporting. All payments due to
the Licensor as a result of Gross Sales by the Licensee under this Agreement
shall be payable forty-five (45) days of the end of each Reporting Quarter.

--------------------------------------------------------------------------------

-4-

3.3        All payments hereunder shall be payable in Euros by wire transfer in
immediately available funds to a bank and account designated in writing by the
Licensor, unless otherwise specified in writing by the Licensor.

4.          RIGHT TO SUBLICENSE

4.1        The Licensee shall have the right during the continuance of this
Agreement to enter into agreements with other persons, firms or corporations,
giving and granting to them or any of them the right to market, distribute and
sell the Products in the Territory subject to the following conditions:

  (a)

the granting by the Licensee of a sublicense shall not relieve the Licensee of
any of its obligations under this Agreement;

        (b)

such sublicense agreement shall still entitle the Licensor to be paid the
Royalty; and

        (c)

the sublicensee agrees to be bound by all the terms of this Agreement.

4.2        Upon entering into a sub-license agreement, the Licensee shall
immediately provide a copy of the agreement to the Licensor.

5.          DEVELOPMENT AND COMMERCIALIZATION

5.1        The Development Plan and all updates and amendments thereto shall be
subject to the review and comment by the Licensor. Within forty-five (45) days
of the Effective Date, the Licensee will prepare an initial draft Development
Plan based on the outline attached hereto as Schedule C and submit such initial
draft Development Plan for review, comment and approval by the Licensor. The
Licensor will have the opportunity to provide comments and make amendments to
the Development Plan. The Licensee shall be required to make such reasonable
changes as required by the Licensor.

5.2        The Licensee shall be responsible for all costs associated with the
development, distribution and sale of the Products in the Territory.

5.3        During the term of this Agreement, the Licensee shall use
commercially reasonable efforts to distribute and sell the Products in the
Territory.

5.4        The Licensee shall have incurred expenditures of 65,000 Euros in
connection with the distribution and sale of the Products in the Territory
within sixty (60) days of receiving the complete line of products samples from
the manufacturer. The First Commercial Sale of the Products in the Territory
must occur within sixty (60) days of the date that the Licensee receives its
first delivery of the complete line of product samples from the manufacturer.

5.5        If the Licensee fails to comply with the provisions of this Article
5, the Licensor may terminate this Agreement in accordance with Section 11.1 of
this Agreement.

5.6        The Licensor shall be responsible for selecting a manufacturer to
manufacture the Products in the Territory. Notwithstanding the above and subject
to the approval of the Licensor, the Licensee may select a manufacturer to
manufacture the Products.

5.7        Upon the Licensor selecting a manufacturer, the Licensee shall enter
into a manufacture and supply agreement with the manufacturer. The Licensee
shall be responsible for all payments to the manufacturer in connection with the
manufacturing of the Products in the Territory.

--------------------------------------------------------------------------------

-5-

6.          TITLE TO INTELLECTUAL PROPERTY / IMPROVEMENTS

6.1        The Technology and trademarks included in the Products shall remain
the property of the Licensor subject to the Exclusive License granted by this
Agreement. The Licensor shall, upon demand, execute and deliver to the Licensee
such documents as may be deemed necessary by counsel for the Licensee for filing
in appropriate government offices to evidence the granting of the Exclusive
License.

6.2        In the event the Licensee or the Licensor shall make any
Improvements, the said Improvements and any applications and patents therefor
shall likewise come under this Agreement and be subject to all the terms and
provisions thereof.

7.          TECHNICAL ASSISTANCE

7.1        The Licensor shall, at the Licensee’s request and expense, provide
technical assistance to the Licensee within fifteen (15) days of a request by
the Licensee to provide such assistance.

7.2        Upon the Licensee’s request, the Licensor shall provide to the
Licensee its technical and scientific information of the Products to assist the
Licensee in its distribution and sale of the Products. The Licensor shall only
be required to provide the Licensee with such information that is already in the
public domain.

8.          AUDIT

8.1        The Licensee shall keep and maintain during the currency of this
Agreement such full and accurate records (including books of account) as are
necessary to determine the amounts payable hereunder and shall permit a member
of the American Institute of Public Accountants designated by the Licensor
during normal business hours and upon reasonable notice to have full access to
such records, to audit them, and to make copies of them solely for the purpose
of verifying the accuracy thereof. The Licensor shall bear all costs of such
examination unless such examination reveals a material misstatement or
mispayment of the amount owing by the Licensee to the Licensor of 7.5% or more,
in which event the Licensee shall bear all costs of such examination, and the
Licensee agrees to promptly reimburse Licensor for such costs.

If any such inspection reveals a shortfall in the royalties payable to the
Licensor hereunder then the Licensee shall forthwith pay the full amount of such
shortfall, plus interest as herein provided, to Licensor.

8.2        For each of the Licensee’s fiscal years occurring wholly or partly
during term of this Agreement, the Licensee shall within six months after the
end of each such fiscal year, deliver to the Licensor a copy of the Licensee’s
financial statements for such fiscal year.

9.          PATENTS OR TRADEMARKS

9.1        The Licensee shall have the right to use the trade name “Caleco
Pharma” in connection with the marketing, sale and distribution of the Products
in the Territory.

9.2        If any complaint alleging infringement or violation of any Trademark
or other proprietary rights is made against the Licensor or its customers,
licensees or sub-licensees in respect of the

--------------------------------------------------------------------------------

-6-

manufacture, use or sale of Products in any country in the Territory, then the
following procedure shall be adopted. The Licensee shall promptly upon receipt
of any such complaint notify the Licensor of same, and shall throughout the
pendency of such complaint keep the Licensor fully informed of the actions and
positions taken by the complainant and taken and proposed to be taken by the
Licensee. The Licensor may elect to participate formally in any litigation
involving the complaint, to the extent that the court permits, but any
additional expenses generated by such formal participation shall be borne
entirely by the Licensor (subject to the possibility of recovery of some or all
of such additional expenses from the complainant).

10.        TERM AND TERMINATION

10.1       The Exclusive License will be for a term of 20 years (the “Term”)
from the date this Agreement is executed, unless sooner terminated in accordance
with the provisions of this Agreement.

10.2        Notwithstanding Article 11 of this Agreement, the Licensor may
terminate this Agreement on thirty (30) days written notice to the Licensee if
the Licensee has failed to achieve the following annual gross revenues from the
sale of the Products in the Territory as set out below:

  (a)

annual gross revenues of $3 million during the period from July 31, 2012 to July
30, 2013;

        (b)

annual gross revenues of $5 million during the period from July 31, 2013 to July
30, 2014; or

        (c)

annual gross revenues of $12 million during the period from July 31, 2014 to
July 30, 2015.

11.          DEFAULT

11.1        If the Licensee is in default of any material obligation under this
Agreement, then the Licensor may give notice of default (a “Notice of Licensee
Default”) to the Licensee. Upon receipt of a Notice of Licensee Default and
subject to the Licensee’s right to arbitrate a dispute as to a default, the
Licensee will have a period in which to remedy the default (a “Licensee Remedy
Period”). The Licensee Remedy Period will equal thirty (30) days if the default
relates to non-payment of the Royalty or non-issuance of the Shares. The
Licensee Remedy Period will equal sixty (60) days in any other case.

11.2        If the Licensee disputes that it is in default, it may give a notice
to arbitrate to the Licensor (a “Notice to Arbitrate”). A Notice to Arbitrate
must be given within the applicable Licensee Remedy Period. If the Licensee
delivers a Notice to Arbitrate, then the dispute will be arbitrated in
accordance with the arbitration provisions of this Agreement and the Licensee
Remedy Period will be suspended until such time as the arbitrator reaches a
decision. If the arbitrator determines that the Licensee is not in default of
its obligations under this Agreement, then the Licensee will be deemed not to be
in default of its obligations under this Agreement. If the arbitrator determines
that the Licensee is in default of its obligations under this Agreement, then
the Licensee Remedy Period will be deemed to re-commence on the date of the
decision of the arbitrator and the Licensee will have either thirty (30) or
sixty (60) days, as applicable, to remedy the default.

11.3        If the Licensee fails to remedy a default within the applicable
Licensee Remedy Period, then the Exclusive License will terminate.

--------------------------------------------------------------------------------

-7-

11.4        If the Licensor is in default of any material obligation under this
Agreement, then the Licensee may give notice of default (a “Notice of Licensor’s
Default”) to the Licensor. Upon receipt of a Notice of Licensor’s Default and
subject to the Licensor’s right to arbitrate a dispute as to a default, the
Licensor will have a period of sixty (60) days in which to remedy the default
(an “Licensor’s Remedy Period”).

11.5        If the Licensor disputes that it is in default, the Licensor may
give a notice to arbitrate to the Licensee (a “Notice to Arbitrate”). A Notice
to Arbitrate must be given within the applicable Licensor’s Remedy Period. If
the Licensor delivers a Notice to Arbitrate, then the dispute will be arbitrated
in accordance with the arbitration provisions of this Agreement and the
Licensor’s Remedy Period will be suspended until such time as the arbitrator
reaches a decision. If the arbitrator determines that the Licensor is not in
default of its obligations under this Agreement, then the Licensor will be
deemed not to be in default of their obligations under this Agreement. If the
arbitrator determines that the Licensor is in default of its obligations under
this Agreement, then the Licensor’s Remedy Period will be deemed to commence on
the date of the decision of the arbitrator and the Licensor will have thirty
(30) to remedy the default.

11.6        If the Licensor fails to remedy a default within the applicable
Licensor’s Remedy Period, then the obligation of the Licensee to pay the Royalty
will be suspended until such time as the default is remedied by the Licensor,
provided that the Licensee will be entitled to deduct any damages arising from
the default from any future payment of the Royalty.

12.          ARBITRATION OF DISPUTES

12.1
12.1        Any dispute, controversy or claim arising out of or in connection
with this Agreement, or the breach, termination or invalidity thereof, the
parties renounce expressly to any other applicable jurisdiction, and submit to
Arbitration of Law before the International Chamber of Commerce of Paris (ICC).
. Any matter presented for arbitration will be settled by arbitration
proceedings conducted by one arbitrator . The decision of the arbitrator as to
any matter in dispute under this Agreement will be binding and conclusive upon
the parties. The decision of the arbitrators will be rendered in writing and
will include the basis for the decision. Judgment upon any award rendered by the
arbitrator may be entered in any court having jurisdiction

13.          INTEREST ON OVERDUE PAYMENTS

13.1        Except as otherwise specified herein, interest shall accrue on all
overdue payments hereunder from the due date for such payment until actual
payment, such interest to be computed at an effective annual interest rate of 6%
per annum over and above Euribor in Euros.

14.          ASSIGNMENT

14.1        Neither party may assign its rights and obligations under this
Agreement without the other party’s prior written consent. Any refusal by the
parties of an assignment will not be considered unreasonable if the transaction
that is the subject of the refusal is in accordance with internationally
accepted standards for the licensing of Products. The assigning party shall
provide the other party with prompt written notice of any such assignment. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement, and no permitted assignment shall relieve the assignor from liability
hereunder. Any attempted assignment in contravention of the foregoing shall be
void.

--------------------------------------------------------------------------------

-8-

15.          CONFIDENTIALITY

15.1        Where use in this Agreement, “Confidential Information” means all
knowledge, information, techniques, methods, processes, Know How, business
projections, and Intellectual Property (whether or not reduced in writing;
whether or not subject to proprietary protection at law; and whether or not the
information is already available in the public domain) in any way concerning or
relating to the Products which in any way and at any time or times has been or
may be communicated to, acquired by, or learned of by the Licensee in the course
of or as a direct or indirect results of the Licensee’s access to information
concerning the Products provided by the Licensor. The Licensee specifically
acknowledges and agrees in this Agreement, “Confidential Information” includes
information, which may be in the public domain in some form but shall be
considered confidential herein due to its method and presentation as part and
parcel of the development and commercialization of the Products.

15.2        The Licensee acknowledges that the success, profitability and
competitive position of the Licensor requires that strict confidentiality be
maintained at all times with respect to all Confidential Information, and that
any breach of such confidentiality is capable of causing substantial damage to
the Licensor. Accordingly, the Licensee covenants and agrees with the Licensee
that:

  (a)

the Licensee shall at all times hereafter keep all Confidential Information in
the strictest confidence;

          (b)

the Licensee shall hold all Confidential Information in trust for the Licensor;
and

          (c)

the Licensee shall not at any time hereafter directly, indirectly or in any
other manner:

          (ii)

publish or in any way participate or assist in the publishing of any
Confidential Information;

          (iii)

utilize any Confidential Information, except only as may be required for the
development, manufacturing, commercialization and sale of the Products by the
Licensee; or

          (iv)

disclose or assist in the disclosure of any Confidential Information to any
person, firm, corporation or other entity whatsoever.

The provisions of this Section 15.2 shall not apply to any Confidential
Information which the Licensee expressly permits the disclosure of, provided
that the disclosure is made in compliance with any conditions imposed in
connection with the permission of such disclosure.

16.          INDEMNIFICATION

16.1        The Licensee shall indemnify, defend and hold harmless the Licensor
(including its officers, directors, employees and agents) from and against
any/all claims, damages, liabilities, settlement costs and expenses (including
reasonable legal fees) arising from or occurring as a result of the distribution
or sale of the Products in the Territory by the Licensee, its Affiliates or
sublicensees; the negligence or willful misconduct of the Licensee; or the
breach of any of the covenants, warranties and representations made by the
Licensee to the Licensor under this Agreement.

--------------------------------------------------------------------------------

-9-

16.2        The Licensor agrees to indemnify, defend and hold harmless Licensee
(including its officers, directors, employees and agents) from and against
any/all claims, damages, liabilities, settlement costs and expenses (including
reasonable legal fees) arising directly or indirectly from or relating to the
negligence or willful misconduct of the Licensor or manufacturer; or the breach
of any of the covenants, warranties and representations made by the Licensee to
the Licensor.

16.3        In no event shall either party to this Agreement be liable to the
other (including its officers, directors, employees and/or agents) for any
indirect, special, incidental or consequential damages whatsoever, including,
without limitation, damages in the nature of lost profits or business
interruption, whether arising in contract (including fundamental breach), tort
(including negligence) or otherwise, even if the other party was advised of the
possibility of such damages, or whether such damages were foreseeable.

17.          INSURANCE

17.1        During the Term, the Licensee shall obtain and maintain, at its sole
cost and expense, product liability insurance in connection with the
distribution and supply of the Products in amounts that are reasonable and
customary in the European Union pharmaceutical and biotechnology industry for
companies engaged in comparable activities, designating the Licensor as an
additional insured under such insurance. It is understood and agreed that this
insurance shall not be construed to limit the Licensee’s liability with respect
to its indemnification obligations hereunder.

17.2        The Licensee shall provide to the other party upon request a
certificate evidencing the insurance such party is required to obtain and keep
in force under this Article 17. The Licensee will notify the Licensor at least
thirty (30) days’ prior to the expiration or cancellation of such insurance, or
any reduction in coverage thereunder.

18.          EQUAL PARTICIPATION IN DRAFTING

18.1        The parties have equally participated in the drafting of the within
Agreement, each having had the opportunity to be independently represented by
counsel. The Licensee acknowledges that O’Neill Law Group PLLC have acted solely
for the Licensor in connection with the preparation, negotiation and execution
of this Agreement and the Licensee has been advised to obtain the advice of
independent legal counsel in entering into this Agreement.

19.          REPRESENTATIONS AND WARRANTIES OF THE LICENSOR

19.1        The Licensor represents and warrants to the Licensee that:

  (a)

The execution and delivery of this Agreement by the Licensor has been duly
authorized. The person executing this Agreement on behalf of the Licensor has
full and proper authorization to execute same, and this Agreement is the valid
and binding agreement of the Licensor and is enforceable against the Licensor in
accordance with its terms; and

        (b)

The Licensor warrants that the Products are genuine and valid, that it has sole
title to them, and full right, authority and power to enter into this Agreement,
and that it shall indemnify and save harmless the Licensee against any and all
rights and contracts that may be held or claimed by others.


--------------------------------------------------------------------------------

-10-

20.          REPRESENTATIONS AND WARRANTIES OF THE LICENSEE

20.1        The Licensee represents and warrants to the Licensor that:

  (a)

The Licensee is a corporation that is duly formed, organized, validly existing
and in good standing under the laws of its jurisdiction of formation; and

        (b)

The execution and delivery of this Agreement by the Licensee has been duly
authorized. The person executing this Agreement on behalf of the Licensee has
full and proper authorization to execute same, and this Agreement is the valid
and binding agreement of the Licensee and is enforceable against the Licensee in
accordance with its terms.

21.          MISCELLANEOUS PROVISIONS

21.1        No cancellation, modification, amendment, deletion, addition or
other change in this Agreement or any provision hereof, or waiver of any right
or remedy hereby provided, shall be effective for any purpose unless
specifically set forth in writing, signed by the party to be bound thereby. No
waiver of any right or remedy in respect of any occurrence or event on one
occasion shall be deemed a waiver of such right or remedy in respect of such
occurrence or event on any other occasion.

21.2        This Agreement shall be construed in accordance with, and governed
by, the laws of the State of Nevada and each party hereto adjourns to the
jurisdiction of the courts of the State of Nevada.

21.3        The headings are inserted solely for convenience of reference and
shall not be deemed to restrict or modify the meaning of the Articles to which
they pertain.

21.4        This Agreement constitutes the entire agreement between the parties
with respect to all matters herein contained, and its execution has not been
induced by, nor do any of the parties hereto rely upon or regard as material,
any representations or writings whatsoever not incorporated herein and made a
part hereof. This Agreement shall not be amended, altered or qualified except by
an instrument in writing, signed by all parties hereto and any amendments,
alterations or qualifications hereof shall not be binding upon or affect the
rights of any party who has not given its consent in writing.

21.5        The division of this Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.

21.6        In the event that any of the covenants herein contained shall be
held unenforceable or declared invalid for any reason whatsoever, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remaining provisions of this Agreement and such unenforceable or invalid
portion shall be severable from the remainder of this Agreement.

21.7        In the event of an inability or failure by any party by reason of
any fire, explosion, war, riot, strike, walk-out, labour controversy, flood,
shortage of water, power, labour transportation facilities or necessary
materials or supplies, default or power failure of carriers, breakdown in or the
loss of production or anticipated production from plant or equipment, act of God
or public enemy, any law, act or order of any court, board, government or other
authority of competent jurisdiction, or any other direct cause (whether or not
of the same character as the foregoing) beyond the reasonable control

--------------------------------------------------------------------------------

-11-

of the party, then the party shall not be liable to the other party and will not
be deemed to be in default during the period and to the extent of such inability
or failure.

21.8        Any notice required or permitted to be given hereunder shall be in
writing and shall be effectively given if:

  (a)

Delivered personally;

        (b)

Sent by prepaid courier service or mail;

        (c)

Sent prepaid by telecopiers, fax, telex or other similar means of electronic
communication; or

        (d)

Addressed to the relevant party at the address/fax number shown for that party
at the beginning of this Agreement.

Any notice so given shall be deemed conclusively to have been given and received
when so personally delivered or, if sent by telex, fax, telecopier or other
electronic communication, on the first business day thereafter, or if sent by
mail on the third business day thereafter. Any party may change any particulars
of its address/fax number for notice by notice to the others in the manner above
described.

21.9        Time shall be of the essence of this Agreement.

21.10      This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

21.11      The relationship between the Licensor and the Licensee is, and during
the term of this Agreement shall be that of independent contractors. No party
shall be deemed a legal representative or agent of the other party for any
purpose and shall have no right or authority to assume or create in writing or
otherwise, any obligation of any kind, express or implied, with respect to any
commitments, in the name of the other party or on behalf of the other party,
unless given with the express written authority of such party. Furthermore, the
relationship among the Licensor and the Licensee hereunder shall not constitute
a joint venture, general partnership or similar arrangement.

--------------------------------------------------------------------------------

-12-

21.12      This agreement may be executed in one or more counterparts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement and as of the
date and year first above written.

CALECO PHARMA EUROPE S.L.   CALECO PHARMA CORP. by its authorized signatory   by
its authorized signatory:             /s/ Fernando Chavarri Gonzalez   /s/ John
Boschert   Signature of Authorized Signatory   Signature of Authorized Signatory
            Fernando Chavarri Gonzalez   John Boschert Name of Authorized
Signatory   Name of Authorized Signatory             President   President
Position of Authorized Signatory   Position of Authorized Signatory

\4438\25-Europe Marketing License\ExclLicenseAgt.v6.doc

--------------------------------------------------------------------------------

SCHEDULE A

to that Exclusive License Agreement dated as of November 1st, 2009

PRODUCTS

  1.

Lamiridosin

  2.

Lamiricream (2)

  3.

Lamirigel (3)

  4.

Lamirishampoo

  5.

Lamiriconditioner

  6.

Lamirihairtonic

  7.

KTKin

  8.

KTK Chewing Gum

  9.

KTKids Children Chewing Gum.


--------------------------------------------------------------------------------

SCHEDULE B

to that Exclusive License Agreement dated as of November 1st, 2009

LIST OF PATENT APPLICATIONS

  Patent Application Number Description of Patent Application 1. US Patent
Application #20080319042 Compositions and Methods of Treatment of Liver Disease
2. PCT/US2008/001912 Compositions and Methods of Treatment of Liver Disease

LIST OF EUROPEAN DRUG MASTER FILES

  Exxentia File Number of EDMF Description of EDMF 1. ED/0812313 Calendula
officinalis L. 2. ED/0812311 Agrimonia eupatoria L. 3. ED/0812314 Lamium album
L.


--------------------------------------------------------------------------------

SCHEDULE C

to that Exclusive License Agreement dated as of November 1st, 2009

DEVELOPMENT PLAN

--------------------------------------------------------------------------------